SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (“Agreement”) made as of the 27th day of January,
2012 (“Agreement”), by and between WILLIAM TAY, with an address at 2000 Hamilton
Street, #943, Philadelphia, PA 19130 ("Seller"), and JEFF FORTIN, with an
address at 9323 N. Government Way, Suite #403, Hayden, ID 83835 ("Purchaser").

 

W I T N E S S E T H:

 

WHEREAS, Seller is the record owner and holder of 31,390,000 Common Shares, par
value $.0001 par value (the “Shares”), of NEPTUNUS VENTURES, INC., a Delaware
corporation ("Corporation”), which Corporation has 31,390,000 shares of common
stock, issued and outstanding as of the date of this Agreement, as more fully
described in the attached Exhibit A.

 

WHEREAS, Purchaser desires to purchase 31,390,000 of the Shares from Seller,
which constitutes 100% of the Corporation’s issued and outstanding shares as of
the date of this Agreement and Seller desires to sell such Shares upon the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and in order to consummate the
purchase and sale of the Corporation’s Shares, it is hereby agreed, as follows:

 

1. PURCHASE AND SALE OF SHARES. Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase at the Closing and the Seller agrees to
sell to Purchaser at the Closing, 31,390,000 of Seller’s Shares for a total
price of forty-two thousand five hundred dollars and no cents ($42,500.00) (the
“Purchase Price”).

 

2. GOOD FAITH DEPOSIT. At the signing of this Agreement, Purchaser agrees to
wire transfer to an account to be designated by Seller, the sum of five thousand
dollars and no cents ($5,000.00) as an initial deposit to Seller. At the
Closing, as defined below, Purchaser will pay the balance of the Purchase Price,
thirty-seven thousand five hundred dollars and no cents ($37,500.00) to Seller
by wire transfer.

 

3. CLOSING. The purchase and sale of the Shares shall take place on or before
March 15, 2012; at such time and place as the Purchaser and Seller mutually
agree upon orally or in writing (which time and place are designated as the
“Closing”). At Closing, Purchaser shall deliver to Seller, in cash, by wire
transfer to an account to be designated by Seller, the balance of the Purchase
Price in the amount of thirty-seven thousand five hundred dollars and no cents
($37,500.00), and Seller will immediately deliver the following to Purchaser:
(A) the certificates representing the Shares transferred hereunder, duly
endorsed for transfer to the Purchaser or accompanied by appropriate stock
powers, (B) the original of the Certificate of Incorporation and bylaws, (C) all
corporate books and records (including all accounting records and SEC filings to
date); and (D) written resignations of incumbent directors and officers of the
Corporation.

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller, as sole director and
officer of Corporation, hereby represents and warrants to Purchaser that:

 

(i)                  Corporation is a corporation duly organized and validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power and authority to carry on the business it is now being
conducted. Corporation and/or Seller do not require any consent and/or
authorization, declaration or filing with any government or regulatory authority
to undertake any actions herein;

(ii)                Corporation has filed with the United States Securities and
Exchange Commission (‘SEC”) a registration statement on Form 10, as amended.

(iii)               Corporation has timely filed and is current on all reports
required to be filed by it pursuant to Sections 13 and 15 of the Securities
Exchange Act of 1934.

(iv)              Corporation is newly formed with no financial information
available other than the financial information included in its SEC filings;

(v)                There are no legal actions, suits, arbitrations, or other
administrative, legal or governmental proceedings threatened or pending against
the Corporation and/or Seller or against the Seller or other employee, officer,
director or stockholder of Corporation. Additionally, Seller is not aware of any
facts which may/might result in or form a basis of such action, suit,
arbitration or other proceeding on any basis whatsoever;

(vi)              The Corporation has no subsidiaries or any direct or indirect
ownership interest in any other corporation, partnership, association, firm or
business in any manner;

(vii)             The Corporation and/or Seller does not have in effect nor has
any present intention to put into effect any employment agreements, deferred
compensation, pension retirement agreements or arrangements, options
arrangements, bonus, stock purchase agreements, incentive or profit–sharing
plans;

(viii)           No person or firm has, or will have, any right, interest or
valid claim against the Corporation for any commission, fee or other
compensation in connection with the sale of the Shares herein as a finder or
broker or in any similar capacity as a result of any act or omission by the
Corporation and/or Seller or anyone acting on behalf of the Corporation and/or
Seller;

(ix)              The business and operation of the Corporation has and will be
conducted in accordance with all applicable laws, rules, regulations, judgments.
Neither the execution, delivery or performance of this Agreement (A) violates
the Corporation’s by-laws, Certificate of Incorporation, Shareholder Agreements
or any existing resolutions; and, (B) will cause the Corporation to lose any
benefit or any right or privilege it enjoys under the Securities Act (“Act”) or
other applicable state securities laws;

(x)                Corporation has not conducted any business and/or entered
into any agreements with third-parties;

(xi)              This Agreement has been duly executed and delivered by Seller
constitutes a valid and binding instrument, enforceable in accordance with its
terms and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Corporation and/or Seller a party or by which
they are bound;

(xii)             Seller is the legal and beneficial owner of the Shares and has
good and marketable title thereto, free and clear of any liens, claims, rights
and encumbrances;

(xiii)           Seller warrants that the Corporation being transferred shall be
transferred with no liabilities and little or no assets, and shall defend and
hold Purchaser and the Corporation harmless against any action by any third
party against either of them arising out of, or as a consequence of, any act or
omission of Seller or the Corporation prior to, or during the closing
contemplated by this contract of sale; and

(xiv)           Seller will cause all current officers and directors of the
Corporation to resign at the Closing.

 

5. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents and
warrants to Seller that:

 

(i)                  Purchaser has the power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and constitutes a valid and binding instrument,
enforceable in accordance with its terms;

(ii)                The execution, delivery and performance of this Agreement is
in compliance with and does not conflict with or result in a breach of or in
violation of the terms, conditions or provisions of any agreement, mortgage,
lease or other instrument or indenture to which Purchaser is a party or by which
Purchaser is bound;

(iii)               At no time was Purchaser presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising; and,

(iv)              Purchaser is purchasing the Shares solely for his own account
for the purpose of investment and not with a view to, or for sale in connection
with, any distribution of any portion thereof in violation of any applicable
securities law.

(v)                The Purchaser is an "accredited investor" as defined under
Rule 501 under the Securities Act.

(vi)              Purchaser hereby agrees that such shares are restricted
pursuant to Rule 144 and therefore subject to Rule 144 resale requirements.

 

6. NOTICES. Notice shall be given by certified mail, return receipt requested,
the date of notice being deemed the date of postmarking. Notice, unless either
party has notified the other of an alternative address as provided hereunder,
shall be sent to the address as set forth herein:

 

Seller:

 

William Tay, President and Director

Neptunus Ventures, Inc.

2000 Hamilton Street, #943

Philadelphia, PA 19130

FAX: (215) 405-8018

Email: wtay@56k.net

 

Purchaser:

 

Jeff Fortin

9323 N. Government Way

Suite #403

Hayden, ID 83835

_________________________________



 

7. GOVERNING LAW. This Agreement shall be interpreted and governed in accordance
with the laws of the State of Delaware. The parties herein waive trial by jury.
In the event that litigation results or arise out of this Agreement or the
performance thereof, the parties agree that the prevailing party is entitled to
reimbursement for the non-prevailing party of reasonable attorney’s fee, costs,
expenses, in addition to any other relief to which the prevailing party may be
entitled.

 

8. CONDITIONS TO CLOSING. The Closing is conditioned upon the fulfillment by the
Seller of the satisfaction of the representations and warranties made herein
being true and correct in all material respects as of the date of Closing.

 

9. SEVERABILITY. In the event that any term, covenant, condition, or other
provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.

 

10. ENTIRE AGREEMENT. This Agreement contains all of the terms agreed upon by
the parties with respect to the subject matter hereof. This Agreement has been
entered into after full investigation.

 

11. INVALIDITY. If any paragraph of this Agreement shall be held or declared to
be void, invalid or illegal, for any reason, by any court of competent
jurisdiction, such provision shall be ineffective but shall not in any way
invalidate or effect any other clause, Paragraph, section or part of this
Agreement.

 

12. GENDER AND NUMBER; SECTION HEADINGS. Words importing a particular gender
mean and include the other gender and words importing a singular number mean and
include the plural number and vice versa, unless the context clearly indicated
to the contrary. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

13. AMENDMENTS. No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.

 

14. ASSIGNMENT. Neither party may assign this Agreement without the express
written consent of the other party. Any agreed assignment by the Seller shall be
effectuated by all the necessary corporate authorizations and governmental
and/or regulatory filings.

 

15. CLOSING DOCUMENTS. Seller and Purchaser agree, at any time, to execute, and
acknowledge where appropriate, and to deliver any and all documents/instruments,
and take such further action, which may necessary to carry out the terms,
conditions, purpose and intentions of this Agreement. This paragraph shall
survive the Closing.

 

16. EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all prior
agreements or understandings among the parties with respect to its subject
matter with respect thereto and cannot be changed or terminated orally.

 

17. FACSIMILE SIGNATURES. Execution of this Agreement and delivery of signed
copies thereof by facsimile signatures from the parties hereto or their agents
is acceptable to the parties who waive any objections or defenses based upon
lack of an original signature.

 

18. PUBLICITY. Except as otherwise required by law, none of the parties hereto
shall issue any press release or make any other public statement, in each case
relating to, connected with or arising out of this Agreement or the matters
contained herein, without obtaining the prior approval of the other to the
contents and the manner of presentation and publication thereof.

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

 

 

 

 

 /s/ Jeff Fortin

__________________________________________

JEFF FORTIN

(PURCHASER)

 

 

 

 

 

 

 

/s/ William Tay

__________________________________________

WILLIAM TAY

 (SELLER)

 

 

 

EXHIBIT A

Neptunus Ventures, Inc., a Delaware Corporation

 

Neptunus Ventures, Inc., a Delaware corporation (“NPVT” or “Neptunus”), is a
U.S. public reporting company, and its common stock is registered under the U.S.
Securities Exchange Act of 1934, as amended.

 

Neptunus management believes that there are certain benefits of being a
reporting public company, and that certain private company (domestic or foreign)
may seek to gain these advantages through a reverse merger or acquisition with
Neptunus because its shares may thereby be quoted on the United States secondary
markets, such as the New York Stock Exchange (NYSE), NASDAQ, NYSE Amex Equities,
formerly known as the American Stock Exchange (AMEX) and the OTC Bulletin Board
(OTC-BB).

 

CORPORATE INFORMATION

Legal Name of Public Reporting Shell: Neptunus Ventures, Inc. SEC FILE / CIK
Numbers: 000-54128 / 0001491831 SEC Reporting Status: Public reporting; current
in all SEC filings to date. SEC EDGAR Filings:
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001491831 State
of Incorporation and Date of Formation: State of Delaware / August 12, 2010 Net
Equity: -0- Underwriter: Self Date of fiscal year-end: 12/31 Total and pending
liabilities: None

 

STOCK INFORMATION (proposed OTC-BB ticker symbol*: “NPVT”)

Classes of Capital Stock:

Preferred Stock, at $0.0001 par value

Common stock, at $0.0001 par value

Authorized Capital Stock:

Capitalization: 500,000,000 Common Shares

20,000,000 Preferred Shares

Issued and Outstanding Shares:

31,390,000 Common Shares

-0- Preferred Shares, none designated

Warrants and Options Outstanding: None to date OTC-BB Exchange Trading/Ticker
Symbol: *Form 211 (15c2-11) to be filed with The Financial Industry Regulatory
Authority (FINRA) through a sponsoring market maker upon consummation of
business combination. OTC-BB Market Makers: To be appointed upon consummation of
business combination. Share Transfer Agent and Registrar: It is anticipated that
Holladay Stock Transfer, Inc. of Scottsdale, AZ will act as transfer agent for
the Company's common stock. However, the Company may appoint a different
transfer agent or act as its own until a merger candidate can be identified.

 

 

 



AGREEMENT TO EXTEND CLOSING REGARDING

THE SHARE PURCHASE AGREEMENT

 

 

Whereas the parties have entered into a Share Purchase Agreement (referred to as
the “Agreement”), dated January 27, 2012, for the capital stock of Neptunus
Ventures, Inc., a Delaware corporation;

 

Whereas in accordance with the said Agreement, the Closing (as defined in the
Agreement) was scheduled for March 15, 2012, or sooner unless extended by
written mutual agreement;

 

Whereas the parties have by mutual consent agreed hereto to extend the Closing
to on or before April 15, 2012; and

 

The remainder of the Agreement shall remain in full force and effect.

 

The parties have signed on this 9th day of March, 2012.

 

 

"PURCHASER"

 

/s/ Jeff Fortin

 

By: _____________________________

Name: Jeff Fortin

 

 

 

 

"SELLER"

 

/s/ William Tay

 

By: _____________________________

Name: William Tay



